By the Court.
We are all of opinion that we cannot grant this application. The legislature have not thought proper to require security in such case; and why should we say it shall be given ?
It is not necessary to go so far as to say there is no case in which this court might interfere. But what is the case here ? Simply, that the plaintiff is poor and unable to pay the costs. Where shall we find ourselves if this rule is established. The next case may be an action of debt; the same application may be made; and there is no material difference in the cases.
Motion denied.*

Note. — Sinco this certiorari was brought, the legislature have passed an act, requiring a party, before he can obtain a certiorari in an action of forcible entry and detainer, to enter into bond in the sum of £250, conditioned that he will prosecute the certiorari in the Supreme Court, pay the yearly value of the premises in dispute from the time of granting the certiorari to the determination of the same; together with the costs oí the suit before the court below; and such further costs as may be taxed if the judgment he affirmed; and shall in all things abide the judgment of the said Supreme Court respecting the judgment, order or proceedings, given or made by the court below.